Exhibit 10.1

VALEANT PHARMACEUTICALS INTERNATIONAL, INC.

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is hereby entered into as of
August 17, 2016 (the “Effective Date”) by and between Valeant Pharmaceuticals
International, Inc., a Canadian corporation (the “Company”), and Paul Herendeen,
an individual (the “Executive”) (hereinafter collectively referred to as “the
parties”).

RECITALS

WHEREAS, the Company desires to employ Executive for the period provided in this
Agreement, and Executive desires to accept such employment with the Company,
subject to the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is agreed as follows:

1. Commencement Date; Term; Effect on Other Agreements. The employment term (the
“Employment Term”) of Executive’s employment under this Agreement shall be for
the period commencing on a date mutually agreed between the parties, not to
exceed 30 days following the Effective Date (the “Commencement Date”) and ending
on the third (3rd) anniversary of the Commencement Date. Thereafter, the
Employment Term shall extend automatically for consecutive periods of one year
unless either party provides notice of non-renewal not less than ninety
(90) days prior to the end of the Employment Term as then in effect.

2. Employment. During the Employment Term:

 

  (a) Executive shall be employed as Executive Vice President and Chief
Financial Officer of the Company. Executive shall report directly to the Chief
Executive Officer of the Company. Executive shall perform the duties, undertake
the responsibilities and exercise the authority customarily performed,
undertaken and exercised by persons situated in similar executive capacities.

 

  (b) Excluding periods of vacation and sick leave to which Executive is
entitled and other service outside of the Company contemplated in this
Section 2(b), Executive shall devote his full professional time and attention to
the business and affairs of the Company to discharge the responsibilities of
Executive hereunder. Prior to joining or agreeing to serve on corporate, civil
or charitable boards or committees, Executive shall obtain approval of the Chief
Executive Officer. Executive may manage personal and family investments,
participate in industry organizations and deliver lectures at educational
institutions, so long as such activities do not interfere with the performance
of Executive’s responsibilities hereunder.

 

1



--------------------------------------------------------------------------------

  (c) Executive shall be subject to and shall abide by each of the personnel
policies applicable to senior executives, including but not limited to, any
policy restricting pledging and hedging investments in Company equity by Company
executives, any policy the Company adopts regarding the recovery of incentive
compensation (sometimes referred to as “clawback”) and any additional clawback
provisions as required by law and applicable listing rules. This Section 2(c)
shall survive the termination of the Employment Term.

3. Annual Compensation.

 

  (a) Base Salary. During the Employment Term, Executive shall be paid an annual
base salary of $1,000,000 (“Base Salary”). The Base Salary shall be payable in
accordance with the Company’s regular payroll practices as then in effect.
During the Employment Term, the Base Salary will be reviewed annually and is
subject to adjustment at the discretion of the Compensation Committee of the
Board (the “Committee”).

 

  (b) Performance Bonus.

 

  (1) Subject to the provisions hereof and of sub-paragraph 2, below, for each
fiscal year of the Company ending during the Employment Term, commencing with
the 2016 fiscal year, Executive shall be eligible to receive a target annual
cash bonus of 120% of Base Salary (such target bonus, as may hereafter be
increased, the “Target Bonus”) with the opportunity to receive a maximum annual
cash bonus of 200% of the Target Bonus, payable in accordance with the Company’s
customary practices applicable to bonuses paid to Company executives.

 

  (2) Executive’s annual cash bonus for the 2016 fiscal year shall be pro-rated
by multiplying Executive’s actual bonus for 2016 otherwise earned in accordance
with Section 3(b) by a fraction (x) the numerator of which is the number of days
from the Commencement Date through December 31, 2016 and (y) the denominator of
which is 365.

4. Additional Compensation.

 

  (a)

Forfeited Prior Awards. On the first regular payroll date following the
Commencement Date, Executive will receive a cash payment equal to $10,000,000
(the “Makeup Cash”) to compensate Executive for forfeited equity-based
compensation from his former employer. Executive must repay to the Company up to
an amount equal to the after-tax value of 50% of the Makeup Cash if Executive
voluntarily terminates his employment with the Company without Good Reason or if
Executive’s employment with the Company is terminated for Cause, in either
event, prior to the first

 

2



--------------------------------------------------------------------------------

  anniversary of the Commencement Date (the “Makeup Cash Reimbursement
Obligation”). The Makeup Cash Reimbursement Obligation shall be an amount equal
to the after-tax value of 50% of the Makeup Cash multiplied by a fraction, the
numerator of which is the number of complete months that have elapsed from the
Commencement Date through the date of Executive’s termination of employment, and
the denominator of which is 12.

 

  (b) 2016 New Hire Award. On the later of the Commencement Date and the first
day on which the Company may grant equity awards under applicable securities
laws (the “Grant Date”), Executive will receive a grant under the 2014 Omnibus
Incentive Plan (the “Plan”) of (i) 1,000,000 stock options (the “New Hire
Options”) and (ii) 150,000 restricted stock units (the “New Hire RSUs” and
together with the New Hire Options, the “New Hire Awards”). The New Hire Awards
will be granted pursuant to award agreements attached hereto as Exhibit A and
Exhibit B and will contain the terms and conditions (including vesting)
contained therein. The exercise price of the New Hire Options will be equal to
the Market Price (as defined in the Plan) of the Company’s common shares on the
Grant Date. Notwithstanding anything set forth in Exhibit B to the contrary,
subject to prior written approval by the Board (such approval not to be
unreasonably withheld), Executive may transfer the New Hire Options to a trust
for the benefit of Executive’s immediate family members in a manner consistent
with applicable tax and securities laws.

 

  (c) Ongoing Grants. Executive will be eligible for consideration for
additional equity grants during the Employment Term in the sole discretion of
the Committee.

5. Share Ownership Commitment. Executive agrees to comply with any share
ownership requirements adopted by the Company applicable to Executive, which
shall be on the same terms as similarly situated senior executives of the
Company.

6. Other Benefits. During the Employment Term:

 

  (a) Employee Benefits. Executive shall be entitled to participate in all
employee benefit plans, practices and programs maintained by the Company, and
made available to employees generally, including, without limitation, all
pension, retirement, profit sharing, savings, medical, hospitalization,
disability, dental, life or travel accident insurance benefit plans in
accordance with the terms of the plans as in effect from time to time.
Executive’s participation in such plans, practices and programs shall be on the
same basis and terms as are applicable to similarly situated senior executives
of the Company.

 

  (b)

Executive Benefits. Executive shall be entitled to participate in all executive
benefit, fringe benefit, or incentive compensation plans now

 

3



--------------------------------------------------------------------------------

  maintained or hereafter established by the Company for the purpose of
providing compensation and/or benefits to comparable executive employees of the
Company as in effect from time to time, including, but not limited to, any
supplemental retirement, deferred compensation, supplemental medical or life
insurance. Unless otherwise provided herein, Executive’s participation in such
plans shall be on the same basis and terms, as other similarly situated senior
executives of the Company. No additional compensation provided under any of such
plans shall be deemed to modify or otherwise affect the terms of this Agreement
or any of Executive’s entitlements hereunder and the Company shall be under no
obligation to implement or maintain any such plan.

 

  (c) Business Expenses. Upon submission of proper invoices in accordance with,
and subject to, the Company’s normal policies and procedures, Executive shall be
entitled to receive prompt reimbursement of all reasonable out-of-pocket
business, entertainment and travel expenses incurred by him in connection with
the performance of his duties hereunder.

 

  (d) Office and Facilities. Executive shall be provided with an appropriate
permanent office and with such permanent secretarial and other support
facilities as are commensurate with Executive’s status with the Company, which
facilities shall be adequate for the performance of his duties hereunder.

 

  (e) Vacation and Sick Leave. Executive shall be entitled, without loss of pay,
to absent himself voluntarily from the performance of his employment under this
Agreement, pursuant to the following:

 

  (1) Executive shall be entitled to annual vacation in accordance with and
subject to the policies as periodically established for senior executives of the
Company;

 

  (2) in addition to the aforesaid paid vacations, Executive shall be entitled,
without loss of pay, to absent himself voluntarily from the performance of his
employment for such additional periods of time and for such valid and legitimate
reasons as the Chief Executive Officer in his discretion may determine. Further,
the Chief Executive Officer shall be entitled to grant to Executive a leave or
leaves of absence with or without pay at such time or times and upon such terms
and conditions as it may in its discretion determine; and

 

  (3) Executive shall be entitled to sick leave (without loss of pay) in
accordance with the Company’s policies as in effect from time to time.

 

4



--------------------------------------------------------------------------------

7. Termination. Executive’s employment with the Company hereunder may be
terminated under the circumstances set forth below; provided, however, that
notwithstanding anything contained herein to the contrary, to the extent
required by Section 409A (“Section 409A”) of the Internal Revenue Code of 1986,
as amended (the “Code”), Executive shall not be considered to have terminated
employment with the Company for purposes of this Agreement until he would be
considered to have incurred a “separation from service” from the Company within
the meaning of Section 409A.

 

  (a) Death. Executive’s employment shall be terminated as of the date of
Executive’s death and Executive’s beneficiaries shall be entitled to the
benefits provided in Section 9(b) hereof.

 

  (b) Disability. The Company may terminate Executive’s employment, on written
notice to Executive after having established Executive’s Disability and while
Executive remains Disabled, and Executive shall be entitled to the benefits
provided in Section 9(b) hereof. For purposes of this Agreement, “Disability”
shall have the meaning assigned to such term in the Plan.

 

  (c)

Cause. The Company may terminate Executive’s employment for Cause effective as
of the date of the Notice of Termination (as defined in Section 8 below) and
Executive shall be entitled to the benefits provided in Section 9(a) hereof.
“Cause” shall mean, for purposes of this Agreement: (1) conviction of any felony
(other than one related to a vehicular offense) or other criminal act involving
fraud; (2) willful misconduct that results in a material economic detriment to
the Company; (3) material violation of Company policies and directives, which is
not cured after written notice and an opportunity for cure; (4) continued
refusal by Executive to perform his duties after written notice identifying the
deficiencies and an opportunity for cure; and (5) a material violation by
Executive of any of the covenants to the Company set forth in Sections 11, 12,
13 and 14 hereof. No action or inaction shall be deemed willful if (x) not
demonstrably willful and (y) taken, or not taken, by Executive in good faith and
with the understanding that such action, or inaction, was not adverse to the
best interests of the Company. References in this paragraph to the Company shall
also include direct and indirect subsidiaries of the Company, and materiality
shall be measured based on the action or inaction and the impact upon the
Company taken as a whole. Without limiting the other rights of the Company under
this Section 7, the Company may suspend, without pay, Executive upon Executive’s
indictment for the commission of a felony as described under clause (1) above.
Such suspension may remain effective until such time as the indictment is either
dismissed or a verdict of not guilty has been entered. If such indictment does
not result in a conviction, as soon as practicable following such dismissal or
verdict, the Company will pay Executive the base salary and target bonus amount
that Executive would have received for the period during which Executive was
suspended without pay (with

 

5



--------------------------------------------------------------------------------

 

  interest from the date such amounts would otherwise have been paid at the
short-term applicable federal rate, compounded semi-annually, as determined
under Section 1274 of the Code for the month in which payment would have been
made but for the delay) and Executive will receive vesting credit for purposes
of Executive’s outstanding equity awards, including the New Hire Awards.

 

  (d) Without Cause. The Company may terminate Executive’s employment without
Cause. The Company shall deliver to Executive a Notice of Termination (as
defined in Section 8 below) not less than thirty (30) days prior to the
termination of Executive’s employment without Cause and the Company shall have
the option of terminating Executive’s duties and responsibilities prior to the
expiration of such thirty-day notice period, and Executive shall be entitled to
the benefits provided in either Section 9(c) hereof, as may be applicable.

 

  (e) Good Reason. Executive may terminate his employment for Good Reason (as
defined below) by delivering to the Company a Notice of Termination not less
than thirty (30) days prior to the termination of Executive’s employment
for Good Reason. The Company shall have the option of terminating Executive’s
duties and responsibilities prior to the expiration of such thirty-day notice
period, and Executive shall be entitled to the benefits provided in
Section 9(c) hereof. For purposes of this Agreement, “Good Reason” shall mean
the occurrence of any of the events or conditions described in Subsections
(1) through (4) below which are not cured by the Company (if susceptible to cure
by the Company) within thirty (30) days after the Company has received written
notice from Executive within ninety (90) days of the initial existence of the
event or condition constituting Good Reason specifying the particular events or
conditions which constitute Good Reason and the specific cure requested by
Executive.

 

  (1) Diminution of Responsibility. (A) Any material reduction in Executive’s
duties or responsibilities as Chief Financial Officer as in effect immediately
prior thereto (other than a reduction where Executive is provided with other
duties or responsibilities substantially comparable to Executive’s overall
duties and responsibilities prior to such reduction) or (B) removal of Executive
from the position of Chief Financial Officer of the Company, except, in each
case, in connection with the termination of Executive’s employment for
Disability, Cause, as a result of Executive’s death or by Executive other than
for Good Reason ;

 

  (2) Compensation Reduction. Any reduction in Executive’s Base Salary or Target
Bonus opportunity which is not comparable to reductions in the base salary or
target bonus opportunity of other similarly situated senior executives of the
Company;

 

6



--------------------------------------------------------------------------------

  (3) Relocation. Any relocation of Executive’s primary place of business that
results in an increase of Executive’s one-way commute by fifty (50) miles or
more; or

 

  (4) Company Breach. Any other material breach by the Company of any material
provision of this Agreement.

 

  (f) Without Good Reason. Executive may voluntarily terminate his employment
without Good Reason by delivering to the Company a Notice of Termination not
less than thirty (30) days prior to the termination of Executive’s employment
and the Company shall have the option of terminating Executive’s duties and
responsibilities prior to the expiration of such thirty-day notice period, and
Executive shall be entitled to the benefits provided in Section 9(a) hereof
through the last day of such notice period.

 

  (g) Notice of Non-Renewal. Executive’s employment shall terminate upon
expiration of the Employment Term as then in effect following timely provision
by either party of notice of non-renewal in accordance with Section 1 hereof,
and Executive shall be entitled to the benefits provided in Section 9(d) hereof.

8. Notice of Termination. Any purported termination by the Company or by
Executive shall be communicated by written Notice of Termination to the other
party hereto. For purposes of this Agreement, a “Notice of Termination” shall
mean a notice which indicates a termination date, the specific termination
provision in this Agreement relied upon and sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated. For purposes of this
Agreement, no such purported termination of Executive’s employment hereunder
shall be effective without such Notice of Termination (unless waived by the
party entitled to receive such notice).

9. Compensation Upon Termination. Upon termination of Executive’s employment
during the Employment Term, Executive shall be entitled to the following
benefits:

 

  (a) Termination by the Company for Cause or by Executive Without Good Reason.
If Executive’s employment is terminated by the Company for Cause or by Executive
without Good Reason, the Company shall pay Executive all amounts earned or
accrued hereunder through the termination date, including:

 

  (1) reimbursement for reasonable and necessary expenses incurred by Executive
on behalf of the Company for the period ending on the termination date;

 

  (2) any previous compensation which Executive has previously deferred
(including any interest earned or credited thereon), in accordance with the
terms and conditions of the applicable deferred compensation plans or
arrangements then in effect;

 

7



--------------------------------------------------------------------------------

  (3) equity and incentive awards, to the extent previously vested, shall be
paid or delivered to Executive in accordance with the terms of such awards; and

 

  (4) any amount or benefit as provided under any benefit plan or program (the
foregoing items in Sections 9(a)(1) through 9(a)(4) being collectively referred
to as the “Accrued Compensation”).

 

  (b) Termination by the Company for Disability or Death. If Executive’s
employment is terminated by the Company for Disability or by reason of
Executive’s death, then, subject to Section 15(e) of the Agreement, Executive
shall be entitled to the benefits provided in this Section 9(b).

 

  (1) The Company shall pay Executive (or his beneficiaries, as applicable) the
Accrued Compensation;

 

  (2) The Company shall pay to Executive (or his beneficiaries, as applicable)
within sixty (60) days following the termination date, any bonus earned but
unpaid in respect of any fiscal year preceding the termination date;

 

  (3) The Company shall pay to Executive (or his beneficiaries, as applicable) a
bonus or incentive award in respect of the fiscal year in which Executive’s
termination date occurs in an amount equal to the product of (A) the lesser of
(x) the bonus or incentive award that Executive would have been entitled to
receive based on actual achievement against the stated performance objectives
through the termination date and (y) Executive’s Target Bonus and (B) a fraction
(x) the numerator of which is the number of days in such fiscal year through
termination date and (y) the denominator of which is 365. Any bonus or incentive
award payable to Executive (or his beneficiaries, as applicable) under this
subsection (3) shall be paid in a lump sum payment within sixty (60) days
following such termination; and

 

  (4) Each unvested equity award held by Executive at the time of termination
shall be governed by the terms of the applicable award agreement.

 

  (c) Termination by the Company Without Cause or by Executive for Good Reason.
If Executive’s employment by the Company shall be terminated by the Company
without Cause or by Executive for Good Reason, then, subject to Section 15(e) of
the Agreement, Executive shall be entitled to the benefits provided in this
Section 9(c).

 

  (1) The Company shall pay to Executive any Accrued Compensation;

 

8



--------------------------------------------------------------------------------

  (2) The Company shall pay to Executive any bonus earned but unpaid in respect
of any fiscal year preceding the termination date within sixty (60) days
following the termination date;

 

  (3) The Company shall pay to Executive a bonus or incentive award in respect
of the fiscal year in which Executive’s termination date occurs in an amount
equal to the product of (A) the lesser of (x) the bonus or incentive award that
Executive would have been entitled to receive based on actual achievement
against the stated performance objectives through the termination date and
(y) Executive’s Target Bonus and (B) a fraction (x) the numerator of which is
the number of days in such fiscal year through termination date and (y) the
denominator of which is 365 (provided that if such termination occurs in
contemplation of a Change in Control (as defined in the Plan) or within twelve
months following a Change in Control, then in the forgoing calculation, the
amount under (A) above shall be equal to Executive’s Target Bonus). Any bonus or
incentive award payable to Executive under this subsection (3) shall be paid in
a lump sum payment within sixty (60) days following such termination;

 

  (4) The Company shall pay Executive as severance pay, in lieu of any further
compensation for the periods subsequent to the termination date, an amount in
cash, which amount shall be payable in a lump sum payment within sixty (60) days
following such termination (subject to Section 10), equal to one (1) times (or,
if such termination occurs in contemplation of a Change in Control or within
twelve months following a Change in Control, two (2) times) the sum of
Executive’s Base Salary and Target Bonus, in each case, as in effect immediately
prior to termination and without regard to any reduction thereto which
constitutes Good Reason; and

 

  (5) Each unvested equity award held by Executive at the time of termination
shall be governed by the terms of the applicable award agreement.

 

  (d) Expiration of Employment Term Upon Notice of Non-Renewal. If Executive’s
employment terminates upon expiration of the Employment Term as then in effect
following timely provision by either party of notice of non-renewal in
accordance with Section 1 hereof, then, subject to Section 15(e) of the
Agreement, Executive shall be entitled to the benefits provided in this
Section 9(d).

 

  (1) The Company shall pay to Executive any Accrued Compensation;

 

9



--------------------------------------------------------------------------------

  (2) The Company shall pay to Executive a bonus or incentive award in respect
of the fiscal year in which Executive’s termination date occurs in an amount
equal to the product of (A) the lesser of (x) the bonus or incentive award that
Executive would have been entitled to receive based on actual achievement
against the stated performance objectives through the termination date and
(y) Executive’s Target Bonus and (B) a fraction (x) the numerator of which is
the number of days in such fiscal year through termination date and (y) the
denominator of which is 365. Any bonus or incentive award payable to Executive
under this subsection (2) shall be paid in a lump sum payment within sixty
(60) days following such termination; and

 

  (3) Each unvested equity award held by Executive at the time of termination
shall be governed by the terms of the applicable award agreement.

 

  (e) Executive shall not be required to mitigate the amount of any payment
provided for under this Section 9 by seeking other employment or otherwise and
no such payment shall be offset or reduced by the amount of any compensation or
benefits provided to Executive in any subsequent employment.

10. Section 409A. The parties intend for the payments and benefits under this
Agreement to be exempt from Section 409A or, if not so exempt, to be paid or
provided in a manner which complies with the requirements of such section, and
intend that this Agreement shall be construed and administered in accordance
with such intention. If any payments or benefits due to Executive hereunder
would cause the application of an accelerated or additional tax under
Section 409A, such payments or benefits shall be restructured in a mutually
agreed upon manner that to the extent possible preserves the economic benefit
and original intent thereof but does not cause such an accelerated or additional
tax. For purposes of the limitations on nonqualified deferred compensation under
Section 409A, each payment of compensation under this Agreement shall be treated
as a separate payment of compensation. Without limiting the foregoing and
notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to this Agreement during the six-month period
immediately following Executive’s separation from service shall instead be paid
on the first business day after the date that is six months following
Executive’s termination date (or death, if earlier). Notwithstanding anything to
the contrary in this Agreement, all (A) reimbursements and (B) in-kind benefits
provided under this Agreement shall be made or provided in accordance with the
requirements of Section 409A, including, where applicable, the requirement that
(x) the amount of expenses eligible for reimbursement, or in kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in kind benefits to be provided, in any other calendar year;
(y) the reimbursement of an eligible expense will be made no later than the last
day of the calendar year following the year in which the expense is incurred;
and (z) the right to reimbursement or in kind benefits is not subject to
liquidation or exchange for another benefit.

 

10



--------------------------------------------------------------------------------

11. Records and Confidential Data.

 

  (a) Executive acknowledges that in connection with the performance of his
duties during the Employment Term, the Company will make available to Executive,
or Executive will have access to, certain Confidential Information (as defined
below) of the Company and its affiliates. Executive acknowledges and agrees that
any and all Confidential Information learned or obtained by Executive during the
course of his employment by the Company or otherwise, whether developed by
Executive alone or in conjunction with others or otherwise, shall be and is the
sole property of the Company and its affiliates.

 

  (b) Except to the extent required to be disclosed at law or pursuant to
judicial process or administrative subpoena, the Confidential Information will
be kept confidential by Executive, will not be used in any manner which is
detrimental to the Company, will not be used other than in connection with
Executive’s discharge of his duties hereunder, and will be safeguarded by
Executive from unauthorized disclosure. For the avoidance of doubt, nothing in
this Section 11(b) shall prevent Executive from complying with a valid legal
requirement (whether by oral questions, interrogatories, requests for
information or documents, subpoena, civil investigative demand or similar
process) to disclose any Confidential Information or from exercising any legally
protected whistleblower rights (including under Rule 21F under the Securities
Exchange Act of 1934, as amended).

 

  (c) Following the termination of Executive’s employment hereunder, as soon as
possible after the Company’s written request, Executive will return to the
Company all written Confidential Information which has been provided to
Executive and Executive will return or destroy all copies of any analyses,
compilations, studies or other documents prepared by Executive or for
Executive’s use containing or reflecting any Confidential Information. Within
five (5) business days of the receipt of such request by Executive, he shall,
upon written request of the Company, deliver to each of the Company a document
certifying that such written Confidential Information has been returned or
destroyed in accordance with this Section 11(c).

 

  (d)

For the purposes of this Agreement, “Confidential Information” shall mean all
confidential and proprietary information of the Company and its affiliates,
including, without limitation, information derived from reports, investigations,
experiments, research, work in progress, drawing, designs, plans, proposals,
codes, marketing and sales programs, client lists, client mailing lists,
supplier lists, financial projections, cost summaries, pricing formula,
marketing studies relating to prospective business opportunities and all other
concepts, ideas, materials, or information prepared or performed for or by the
Company or its affiliates. For purposes of this

 

11



--------------------------------------------------------------------------------

  Agreement, the Confidential Information shall not include and Executive’s
obligation’s shall not extend to (i) information which is generally available to
the public, (ii) information obtained by Executive other than pursuant to or in
connection with this employment and (iii) information which is required to be
disclosed by law or legal process.

 

  (e) Pursuant to Section 7 of the Defend Trade Secrets Act of 2016 (which added
18 U.S.C. § 1833(b)), Executive acknowledges that Executive shall not have
criminal or civil liability under any federal or State trade secret law for the
disclosure of a trade secret that (A) is made (i) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
Nothing in this Agreement is intended to conflict with 18 U.S.C. § 1833(b) or
create liability for disclosures of trade secrets that are expressly allowed by
such Section.

 

  (f) Executive’s obligations under this Section 11 shall survive the
termination of the Employment Term.

12. Covenant Not to Solicit and Not to Compete; Non-Disparagement.

 

  (a) Covenant Not to Solicit. To protect the Confidential Information and other
trade secrets of the Company, Executive agrees, during the Employment Term and
for a period of twelve (12) months after Executive’s cessation of employment
with the Company, not to solicit, hire or participate in or assist in any way in
the solicitation or hire of any employees of the Company or any of its
subsidiaries (or any person who was an employee of the Company or any of its
subsidiaries during the six-month period preceding such action). For purposes of
this covenant, “solicit” or “solicitation” means directly or indirectly
influencing or attempting to influence employees of the Company to become
employed with any other person, partnership, firm, corporation or other entity.
Executive agrees that the covenants contained in this Section 12(a) are
reasonable and desirable to protect the Confidential Information of the Company
and its affiliates, provided, that solicitation through general advertising or
the provision of references shall not constitute a breach of such obligations.

 

  (b)

Covenant Not to Compete. To protect the Confidential Information and other trade
secrets of the Company and its affiliates, Executive agrees, during the
Employment Term and for a period of twelve (12) months after Executive’s
cessation of employment with the Company not to engage in Prohibited Activities
(as defined below) in any country in which the Company conducts business, or
plans to conduct business, during the Employment Term. For the purposes of this
Agreement, the term “Prohibited Activities” means directly or indirectly
engaging as an owner,

 

12



--------------------------------------------------------------------------------

  employee, consultant or agent of any entity that derives more than 10% of its
consolidated revenue from the development, manufacturing, marketing and/or
distribution (directly or indirectly) of branded or generic prescription or
non-prescription pharmaceuticals or medical devices for treatments in the fields
of neurology, dermatology, oncology, gastroenterology or ophthalmology;
provided, that Prohibited Activities shall not mean (i) Executive’s investment
in securities of a publicly-traded company equal to less than five (5%) percent
of such company’s outstanding voting securities or (ii) Executive serving as a
member of a board of directors of a company provided that, for the avoidance of
doubt, Executive complies with the obligations set forth in Sections 11 and
12(a) of this Agreement. Executive agrees that the covenants contained in this
Section 12(b) are reasonable and desirable to protect the Confidential
Information of the Company and its affiliates.

 

  (c) Non-Disparagement. Executive agrees not to make written or oral statements
about the Company, its subsidiaries or affiliates, or its directors, executive
officers or non-executive officer employees that are negative or disparaging.
The Company, its subsidiaries and affiliates shall not, and the Company shall
instruct its directors and executive officers to not, make written or oral
statements about Executive that are negative or disparaging. Notwithstanding the
foregoing, nothing in this Agreement shall preclude Executive, the Company, its
subsidiaries and affiliates, and the Company’s directors and executive officers
from communicating or testifying truthfully to the extent required by law to any
federal, state, provincial or local governmental agency or in response to a
subpoena to testify issued by a court of competent jurisdiction.

 

  (d) It is the intent and desire of Executive and the Company that the
restrictive provisions of this Section 12 be enforced to the fullest extent
permissible under the laws and public policies as applied in each jurisdiction
in which enforcement is sought. If any particular provision of this Section 12
shall be determined to be invalid or unenforceable, such covenant shall be
amended, without any action on the part of either party hereto, to delete there
from the portion so determined to be invalid or unenforceable, such deletion to
apply only with respect to the operation of such covenant in the particular
jurisdiction in which such adjudication is made.

 

  (e) Executive’s obligations under this Section 12 shall survive the
termination of the Employment Term.

13. Remedies for Breach of Obligations under Sections 11 or 12 hereof. Executive
acknowledges that the Company will suffer irreparable injury, not readily
susceptible of valuation in monetary damages, if Executive breaches his
obligations under Sections 11 or 12 hereof. Accordingly, Executive agrees that
the Company will be entitled, in addition to any other available remedies, to
obtain injunctive relief against any breach or prospective breach by Executive
of his obligations under Sections 11 or 12 hereof. Executive agrees that process
in any or all of those actions or proceedings may be served by registered mail,
addressed to the last address provided by Executive to the Company, or in any
other manner authorized by law.

 

13



--------------------------------------------------------------------------------

14. Cooperation.

 

  (a) Following Executive’s termination of employment for any reason, Executive
agrees to make himself reasonably available to cooperate with the Company and
its affiliates in matters that materially concern: (i) requests for information
about the services Executive provided to the Company and its affiliates during
his employment with the Company and its affiliates, (ii) the defense or
prosecution of any claims or actions now in existence or which may be brought in
the future against or on behalf of the Company and its affiliates which relate
to events or occurrences that transpired while Executive was employed the
Company and its affiliates and as to which Executive has, or would reasonably be
expected to have, personal experience, knowledge or information or (iii) any
investigation or review by any federal, state or local regulatory,
quasi-regulatory or self-governing authority (including, without limitation, the
US Department of Justice, the US Federal Trade Commission or the US Securities
and Exchange Commission) as any such investigation or review relates to events
or occurrences that transpired while Executive was employed by the Company and
its affiliates. Executive’s cooperation shall include: (A) making himself
reasonably available to meet and speak with officers or employees of the
Company, the Company’s counsel or any third-parties at the request of the
Company at times and locations to be determined by the Company reasonably and in
good faith, taking into account the Company’s business and personal needs (the
“Company Cooperation”) and (B) giving accurate and truthful information at any
interviews and accurate and truthful testimony in any legal proceedings or
actions (the “Witness Cooperation”). Nothing in this Section 14(a) shall be
construed to limit in any way any rights Executive may have at applicable law
not to provide testimony with regard to specific matters. Unless required by law
or legal process, Executive will not knowingly or intentionally furnish
information to or cooperate with any non-governmental entity (other than the
Company) in connection with any potential or pending proceeding or legal action
involving matters arising during Executive’s employment with the Company and its
affiliates.

 

  (b) Executive shall not be entitled to any payments in addition to those
otherwise set forth in this Agreement in respect of any Company Cooperation or
Witness Cooperation, regardless of when provided. The Company will reimburse
Executive for any reasonable, out-of-pocket travel, hotel and meal expenses
incurred in connection with Executive’s performance of obligations pursuant to
this Section 14 for which Executive has obtained prior approval from the
Company.

 

14



--------------------------------------------------------------------------------

  (c) Nothing in this Agreement or any other agreement by and between the
Parties is intended to or shall preclude or in any way limit or restrict
Executive from providing accurate and truthful testimony or information to any
governmental agency.

15. Miscellaneous.

 

  (a) Successors and Assigns.

 

  (1) This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and permitted assigns and the Company shall require any
successor or assign to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform if no such succession or assignment had taken place. The Company may not
assign or delegate any rights or obligations hereunder except to a successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, as
applicable. Except for purposes of determining the occurrence of a Change in
Control, the term “the Company” as used herein shall mean a corporation or other
entity acquiring all or substantially all the assets and business of the
Company, as the case may be, (including this Agreement) whether by operation of
law or otherwise.

 

  (2) Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by Executive, his beneficiaries or legal
representatives, except by will or by the, laws of descent and distribution.

 

  (3) This Agreement shall inure to the benefit of and be enforceable by
Executive’s legal personal representatives.

 

  (b) Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by Certified mail, return receipt requested,
postage prepaid, addressed to the respective addresses last given by each party
to each other party; provided that all notices to the Company shall be directed
to the attention of the General Counsel of the Company with a copy to the
Committee. All notices and communications shall be deemed to have been received
on the date of delivery thereof or on the third business day after the mailing
thereof, except that notice of change of address shall be effective only upon
receipt.

 

  (c)

Indemnity Agreement. The Company agrees to indemnify and hold Executive harmless
to the fullest extent permitted by applicable law for

 

15



--------------------------------------------------------------------------------

  actions taken as a director or officer of the Company, as in effect at the
time of the subject act or omission. In connection therewith, Executive shall be
entitled to the protection of any insurance policies which the Company elects to
maintain generally for the benefit of the Company’s directors and officers,
against all costs, charges and expenses whatsoever incurred or sustained by
Executive in connection with any action, suit or proceeding to which he may be
made a party by reason of his being or having been a director, officer or
employee of the Company. This provision shall survive any termination of the
Employment Term.

 

  (d) Withholding. The Company shall be entitled to withhold the amount, if any,
of all taxes of any applicable jurisdiction required to be withheld by an
employer with respect to any amount paid to Executive hereunder. The Company, in
its sole and absolute discretion, shall make all determinations as to whether it
is obligated to withhold any taxes hereunder and the amount hereof.

 

  (e) Release of Claims. The termination benefits described in Sections 9(b),
9(c) and 9(d) of this Agreement shall be conditioned on Executive delivering to
the Company, and failing to revoke, a signed release of claims in the form of
Exhibit C hereto within twenty-one days following Executive’s termination date;
provided, however, that Executive shall not be required to release any rights
Executive may have to be indemnified by the Company under Section 15(c) of this
Agreement. Notwithstanding any provision of this Agreement to the contrary, in
no event shall the timing of Executive’s execution of the release, directly or
indirectly, result in Executive designating the calendar year of payment, and,
to the extent required by Section 409A, if a payment that is subject to
execution of the release could be made in more than one taxable year, payment
shall be made in the later taxable year. Where applicable, references to
Executive in this Section shall refer to Executive’s representative or estate.  

 

  (f) Modification. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by the other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by any party which are not expressly set forth in this Agreement.

 

  (g)

Arbitration. If any legally actionable dispute arises under this Agreement or
otherwise which cannot be resolved by mutual discussion between the parties,
then the Company and Executive each agree to resolve that dispute by binding
arbitration before an arbitrator experienced in employment law.

 

16



--------------------------------------------------------------------------------

  Said arbitration will be conducted in accordance with the rules applicable to
employment disputes of the Judicial Arbitration and Mediation Services (“JAMS”)
and the law applicable to the claim. The parties shall have 30 calendar days
after notice of such arbitration has been given to attempt to agree on the
selection of an arbitrator from JAMS. In the event the parties are unable to
agree in such time, JAMS will provide a list of five (5) available arbitrators
and an arbitrator will be selected from such five member panel provided by JAMS
by the parties alternately striking out one name of a potential arbitrator until
only one name remains. The party entitled to strike an arbitrator first shall be
selected by a toss of a coin. The parties agree that this agreement to arbitrate
includes any such disputes that the Company may have against Executive, or
Executive may have against the Company and/or its related entities and/or
employees, arising out of or relating to this Agreement, or Executive’s
employment or Executive’s termination including, but not limited to, any claims
of discrimination or harassment in violation of applicable law and any other
aspect of Executive’s compensation, employment, or Executive’s termination. The
parties further agree that arbitration as provided for in this Section 15(g) is
the exclusive and binding remedy for any such dispute and will be used instead
of any court action, which is hereby expressly waived, except for any request by
any party for temporary, preliminary or permanent injunctive relief pending
arbitration in accordance with applicable law or for breaches by Executive of
Executive’s obligations under Sections 11 or 12 above or an administrative claim
with an administrative agency. The parties agree that the arbitration provided
herein shall be conducted in or around Morristown, New Jersey unless otherwise
mutually agreed. The Company shall pay the cost of any arbitration brought
pursuant to this paragraph, excluding, however, the cost of representation of
Executive unless such cost is awarded in accordance with law or otherwise
awarded by the arbitrators. Except as otherwise provided above, the arbitrator
may award legal fees to the prevailing party in his sole discretion, provided
that the percentage of fees so awarded shall not exceed 1% of the net worth of
the paying party (i.e., the Company or Executive).

 

  (h) Effect of Other Law. Anything herein to the contrary notwithstanding, the
terms of this Agreement shall be modified to the extent required to meet the
provisions of the Sarbanes-Oxley Act of 2002, Section 409A, the Dodd-Frank Wall
Street Reform and Consumer Protection Act or other federal law applicable to the
employment arrangements between Executive and the Company. Any delay in
providing benefits or payments, any failure to provide a benefit or payment, or
any repayment of compensation that is required under the preceding sentence
shall not in and of itself constitute a breach of this Agreement, provided,
however, that the Company shall provide economically equivalent payments or
benefits to Executive to the extent permitted by law.

 

17



--------------------------------------------------------------------------------

  (i) Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New Jersey applicable to
contracts executed in and to be performed entirely within such State, without
giving effect to the conflict of law principles thereof.

 

  (j) No Conflicts. As a condition to the effectiveness of this Agreement,
Executive represents and warrants to the Company that he is not a party to or
otherwise bound by any agreement or arrangement (including, without limitation,
any license, covenant, or commitment of any nature), or subject to any judgment,
decree, or order of any court or administrative agency, that would conflict with
or will be in conflict with or in any way preclude, limit or inhibit Executive’s
ability to execute this Agreement or to carry out his duties and
responsibilities hereunder. In the event that the Company determines that
Executive’s duties hereunder may conflict with an agreement or arrangement to
which Executive is bound, Executive shall be required to cease engaging in any
such activities, duties or responsibilities (including providing supervisory
services over certain subsets of the Company’s business operations) and the
Company will take steps to restrict Executive’s access to, and participation in,
any such activities. Any actions taken by the Company under this Section 15(j)
to restrict or limit Executive’s access to information or provision of services
shall not constitute Good Reason for purposes of Section 7(e) of this Agreement.

 

  (k) Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

 

  (l) Effectiveness of Agreement. The effectiveness of this Agreement is
contingent upon Executive’s successful completion to the satisfaction of the
Company of a background check and drug test and Executive’s acknowledgement of
the Company’s policies. Further, this Agreement shall not become effective if
the Commencement Date does not occur within the time provided in Section 1
hereof.

16. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto and supersedes all prior agreements, if any, understandings
and arrangements, oral or written, between the parties hereto with respect to
the subject matter hereof, including without limitation any term sheets or other
similar presentations.

[Remainder of page left intentionally blank]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the day and year first above written, to be effective as of the Effective Date.

 

VALEANT PHARMACEUTICALS INTERNATIONAL, INC. By:  

/s/ Joseph C. Papa

Name:   Joseph C. Papa Title:   Chief Executive Officer EXECUTIVE By:  

/s/ Paul Herendeen

Name:   Paul Herendeen

Signature Page to Herendeen Employment Agreement



--------------------------------------------------------------------------------

EXHIBIT A

VALEANT PHARMACEUTICALS INTERNATIONAL, INC.

2014 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

(RESTRICTED STOCK UNITS)

Valeant Pharmaceuticals International, Inc. (the “Company”), pursuant to the
Company’s 2014 Omnibus Incentive Plan (the “Plan”), hereby awards to Participant
a Restricted Stock Unit Award in the form of restricted share units (the
“Restricted Stock Units” or the “Award”), payable in common shares of the
Company (“Common Shares”), covering the number of Common Shares set forth below.
This Award is subject to all of the terms and conditions as set forth herein
(the “Award Agreement”) and in the Plan, which is incorporated herein in its
entirety. Capitalized terms not otherwise defined herein shall have the meanings
set forth in the Plan.

 

Participant:

   Paul Herendeen

Date of Grant:

  

Commencement Date:

  

Number of Shares Subject to Award:

   [150,000]

The details of your Award are as follows.

1. CONSIDERATION. Consideration for this Award is satisfied by your services to
the Company.

2. VESTING.

(a) In General. Subject to the provisions of the Plan and this Award Agreement,
one-third of the Award shall vest on each of the first three anniversaries of
the Commencement Date, provided you are employed through the vesting date.
Settlement of vested Awards shall be pursuant to Section 4 below.

(b) Accelerated Vesting upon a Termination. In the event that (i) your
employment is terminated (x) by the Company for any reason other than on account
of Cause, (y) by you for Good Reason or (z) by the Company due to your death or
Disability, then the Restricted Stock Units will immediately vest and be settled
in shares as soon as practicable (but not more than sixty (60) days) thereafter.

3. DISTRIBUTION OF COMMON SHARES. The Company will deliver to you a number of
Common Shares equal to (i) the number of Restricted Stock Units subject to your
Award that become vested in accordance with the terms of this Award Agreement,
plus (ii) any Restricted Stock Units resulting from dividend equivalents
credited with respect to such Restricted Stock Units in accordance with
Section 6 of this Award Agreement, as soon as practicable (but, subject to
Section 7(c)(vi) of the Plan regarding blackout restrictions, in any event no
later than sixty (60) days) following the date on which such Restricted Stock
Units become vested; provided, that, notwithstanding anything in the Plan to the
contrary, if the Company terminates your service for Cause prior to the date on
which the Common Shares are distributed to you, you shall forfeit any right to
such distribution of Common Shares.

 

1



--------------------------------------------------------------------------------

4. NUMBER OF SHARES. The number of Common Shares subject to your Award may be
adjusted from time to time for capital adjustments, as provided in the Plan. The
Company will establish a bookkeeping account to reflect the number of Restricted
Stock Units standing to your credit from time to time. However, you will not be
deemed to be the holder of, or to have any of the rights of a stockholder with
respect to, any Common Shares subject to your Award (including but not limited
to stockholder voting rights) unless and until the shares have been delivered to
you in accordance with Section 3 of this Award Agreement.

5. COMMON SHARE OWNERSHIP REQUIREMENTS. You agree to comply with any Common
Share ownership requirements adopted by the Company applicable to you, which
shall be on the same terms as similarly situated executives of the Company.

6. DIVIDEND EQUIVALENTS. The bookkeeping account maintained for your Award
shall, until the vesting date or termination and cancellation or forfeiture of
the Restricted Stock Units pursuant to the terms of this Award Agreement, be
allocated additional Restricted Stock Units on the payment date of dividends on
the Company’s Common Shares. Such dividends will be converted into additional
Common Shares covered by the Restricted Stock Units by dividing (i) the
aggregate amount or value of the dividends paid with respect to that number of
Common Shares equal to the number of shares covered by the Restricted Stock
Units by (ii) the Market Price per Common Share on the payment date for such
dividend. Any such additional Restricted Stock Units shall have the same vesting
dates and vest in accordance with the same terms as the Restricted Stock Units
granted under this Award Agreement.

7. COMPLIANCE WITH SECTION 409A OF THE INTERNAL REVENUE CODE. The Award is
intended to comply with section 409A of the Code to the extent subject thereto,
and shall be interpreted in accordance with section 409A of the Code and
treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Date of Grant. Notwithstanding any provision in the Plan to the
contrary, no payment or distribution under this Plan that constitutes an item of
deferred compensation under section 409A of the Code and becomes payable by
reason of your termination of employment or service with the Company shall be
made to you until your termination of employment or service constitutes a
separation from service within the meaning of section 409A of the Code. For
purposes of this Award, each amount to be paid or benefit to be provided shall
be construed as a separate identified payment for purposes of section 409A of
the Code. Notwithstanding any provision in the Plan to the contrary, if you are
a specified employee within the meaning of section 409A of the Code, then to the
extent necessary to avoid the imposition of taxes under section 409A of the
Code, you shall not be entitled to any payments upon a termination of your
employment or service until the earlier of: (i) the expiration of the six
(6)-month period measured from the date of your separation from service or
(ii) the date of your death. Upon the expiration of the applicable waiting
period set forth in the preceding sentence, all payments and benefits deferred
pursuant to this Section 7 (whether they would have otherwise been payable in a
single lump sum or in installments in the absence of such deferral) shall be
paid to you in a lump sum as soon as practicable, but in no event later than
sixty (60) calendar days, following such expired period, and any remaining
payments due under

 

2



--------------------------------------------------------------------------------

this Award will be paid in accordance with the normal payment dates specified
for them herein. Notwithstanding any provision of the Plan to the contrary, in
no event shall the Company or any affiliate be liable to you on account of an
Award’s failure to (i) qualify for favorable U.S. or foreign tax treatment or
(ii) avoid adverse tax treatment under U.S. or foreign law, including, without
limitation, section 409A of the Code.

8. SECURITIES LAW COMPLIANCE. You may not be issued any Common Shares under your
Award unless the shares are either (i) then registered under the Securities Act
or (ii) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award must also comply
with other applicable laws and regulations governing the Award, and you shall
not receive such shares if the Company determines that such receipt would not be
in material compliance with such laws and regulations.

9. RESTRICTIVE LEGENDS. The Common Shares issued under your Award shall be
endorsed with appropriate legends, if any, determined by the Company.

10. TRANSFERABILITY. Except as otherwise permitted by the Committee in
accordance with the terms of the Plan, your Award is not transferable, except by
will or by the laws of descent and distribution. Notwithstanding the foregoing,
by delivering written notice to the Company, in the form prescribed by the
Company, you may designate a third party who, in the event of your death, will
thereafter be entitled to receive any distribution of Common Shares pursuant to
Section 3 of this Award Agreement.

11. AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award will be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or an affiliate, or on the part of the Company or an affiliate to continue such
service. In addition, nothing in your Award will obligate the Company or an
affiliate, their respective stockholders, boards of directors or employees to
continue any relationship that you might have as an employee of the Company or
an affiliate.

12. UNSECURED OBLIGATION. Your Award is unfunded and you will be considered an
unsecured creditor of the Company with respect to the Company’s obligation, if
any, to issue Common Shares pursuant to this Award Agreement. You will not have
voting or any other rights as a stockholder of the Company with respect to the
Common Shares subject to your Award until such Common Shares are delivered to
you pursuant to Section 3 of this Award Agreement. Upon such delivery, you will
obtain full voting and other rights as a stockholder of the Company. Nothing
contained in this Award Agreement, and no action taken pursuant to its
provisions, will create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.

13. WITHHOLDING OBLIGATIONS. On or before the time you receive a distribution of
Common Shares pursuant to your Award, or at any time thereafter as requested by
the Company, you hereby authorize any required withholding from the Common
Shares, payroll and any other amounts payable or issuable to you and/or
otherwise agree to make adequate provision in cash for any sums required to
satisfy the federal, state, local and foreign tax withholding obligations of the
Company or any affiliate which arise in connection with your Award (the
“Withholding Taxes”).

 

3



--------------------------------------------------------------------------------

The Company shall withhold Common Shares with a Market Price (measured as of the
date Common Shares are delivered pursuant to Section 3) equal to the amount of
such Withholding Taxes; provided, however, that the number of such Common Shares
so withheld shall not exceed the amount necessary to satisfy the Company’s
required tax withholding obligations using the minimum statutory withholding
rates for federal, state, local and foreign tax purposes, including payroll
taxes, that are applicable to supplemental taxable income (or such other amount
as may be permitted by applicable law and accounting standards).

14. NOTICES. Any notices provided for in your Award or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company.

15. HEADINGS. The headings of the Sections in this Award Agreement are inserted
for convenience only and will not be deemed to constitute a part of this Award
Agreement or to affect the meaning of this Award Agreement.

16. AMENDMENT. Nothing in this Award Agreement shall restrict the Company’s
ability to exercise its discretionary authority pursuant to Section 4 of the
Plan; provided, however, that no such action may, without your consent,
adversely affect your rights under your Award and this Award Agreement. Without
limiting the foregoing, the Board (or appropriate committee thereof) reserves
the right to change, by written notice to you, the provisions of this Award
Agreement in any way it may deem necessary or advisable to carry out the purpose
of the grant as a result of any change in applicable laws or regulations or any
future law, regulation, ruling, or judicial decision, provided that any such
change will be applicable only to rights relating to that portion of the Award
which is then subject to restrictions as provided herein.

17. MISCELLANEOUS.

(a) The rights and obligations of the Company under your Award will be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder will inure to the benefit of, and be
enforceable by the Company’s successors and assigns.

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

(d) This Award Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e) All obligations of the Company under the Plan and this Award Agreement will
be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

 

4



--------------------------------------------------------------------------------

18. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan will control; provided, however, for avoidance
of doubt, terms contained in the Award Agreement but not in the Plan shall not
constitute a conflict and such terms in the Award Agreement shall control. The
Committee will have the power to interpret the Plan and this Award Agreement and
to adopt such rules for the administration, interpretation, and application of
the Plan as are consistent therewith and to interpret or revoke any such rules.
All actions taken and all interpretations and determinations made by the
Committee will be final and binding upon you, the Company, and all other
interested persons. No member of the Board or the Committee will be personally
liable for any action, determination, or interpretation made in good faith with
respect to the Plan or this Award Agreement.

19. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Award Agreement will not be included as compensation, earnings, salaries,
or other similar terms used when calculating the employee’s benefits under any
employee benefit plan sponsored by the Company or any affiliate except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any affiliate’s employee
benefit plans.

20. CHOICE OF LAW. The interpretation, performance and enforcement of this Award
Agreement will be governed by the law of the Province of Ontario and the laws of
Canada.

21. SEVERABILITY. If all or any part of this Award Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Award
Agreement or the Plan not declared to be unlawful or invalid. Any Section of
this Award Agreement (or part of such a Section) so declared to be unlawful or
invalid will, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.

 

5



--------------------------------------------------------------------------------

EXHIBIT B

VALEANT PHARMACEUTICALS INTERNATIONAL, INC.

STOCK OPTION GRANT AGREEMENT

(NONSTATUTORY STOCK OPTION)

2014 OMNIBUS INCENTIVE PLAN

Valeant Pharmaceuticals International, Inc. (the “Company”), pursuant to its
2014 Omnibus Incentive Plan (the “Plan”), hereby grants to Optionholder an
option to purchase the number of Common Shares set forth below (the “Award”).
This Award is subject to all of the terms and conditions as set forth herein
(the “Agreement”) and in the Plan, which is incorporated herein in its entirety.
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Plan. In the event of any conflict between the terms in the Agreement and
the Plan, the terms of the Plan shall control. For the avoidance of doubt, any
terms contained in the Agreement but are not in the Plan shall not constitute a
conflict and such terms in the Agreement shall control.

 

Optionholder:

  

Paul Herendeen

Equity Grant Date:

  

 

Commencement Date:

  

 

Number of Shares Subject to Option:

  

[1,000,000]

Exercise Price (Per Share):

  

$

Total Exercise Price:

  

$

Expiration Date:

  

 

 

Type of Grant:    x  Nonstatutory Stock Option Exercise Schedule:    Same as
Vesting Schedule Vesting Schedule:    The option subject to this Award shall
vest in accordance with the following vesting schedule, provided that
Optionholder is employed on the applicable vesting date:    — 1/3rd of the
shares vest on the first anniversary of the Commencement Date.    — 1/3rd of the
shares vest on the second anniversary of the Commencement Date.    — 1/3rd of
the shares vest on the third anniversary of the Commencement Date. Payment:   
By one or a combination of the following methods of payment (described in the
Stock Option Agreement):    x    Cash or check    x    Bank draft or money order
payable to the Company    x    Pursuant to a Regulation T program (cashless
exercise) if the shares are publicly traded    x    Delivery of already-owned
shares if the shares are publicly traded    x    Net exercise

 

1



--------------------------------------------------------------------------------

The details of your option are as follows:

1. VESTING.

(a) In General. Subject to the provisions of the Plan and the limitations
contained herein, your option will vest as provided above, provided that vesting
will cease upon the termination of your employment, and unvested options will be
forfeited (and, in the case of termination for Cause, your vested options will
also be forfeited).

(b) Vesting Acceleration upon Termination. Notwithstanding the foregoing and any
other provisions of the Plan to the contrary, in the event that your employment
is terminated (i) by the Company without Cause, (ii) by you for Good Reason or
(iii) due to your death or Disability, then an additional number of Common
Shares subject to your option will vest, equal to the number of Common Shares
subject to your option scheduled to vest on the next applicable vesting date
multiplied by a fraction, the numerator of which is the number of days from the
prior vesting date (or, if your termination date occurs during the first year
following the Commencement Date, the number of days from the Commencement Date)
through the termination date, and the denominator of which is 365.

(c) Vesting Acceleration Upon a Change of Control. Notwithstanding the foregoing
and any other provisions of the Plan to the contrary, in the event that your
employment is terminated (x) by the Company without Cause or (y) by you for Good
Reason, in either case within twelve (12) months following a Change of Control
(or during the six month period prior to a Change of Control if such termination
was in contemplation of, and directly related to, the Change of Control), then
any option that was not cancelled in connection with such Change of Control in
exchange for a cash payment will vest on the date of your termination of
employment (or on the date of the Change of Control if such termination occurs
during the six month period prior to a Change of Control).

2. NUMBER OF SHARES AND EXERCISE PRICE. The number of Common Shares subject to
your option and your exercise price per share referenced above may be adjusted
from time to time for capital adjustments.

3. METHOD OF PAYMENT. Payment of the exercise price is due in full upon exercise
of all or any part of your option. You may elect to make payment of the exercise
price of your option in cash or by check or in any other manner permitted above,
which may include one or more of the following:

(a) Bank draft or money order payable to the Company.

(b) Provided that at the time of exercise the Common Shares are publicly traded
and quoted regularly in The Wall Street Journal, pursuant to a program developed
under Regulation T as promulgated by the Federal Reserve Board that, prior to
the issuance of Common Shares, results in either the receipt of cash (or check)
by the Company or the receipt of irrevocable instructions to pay the aggregate
exercise price to the Company from the sales proceeds.

 

2



--------------------------------------------------------------------------------

(c) Provided that at the time of exercise the Common Shares are publicly traded
and quoted regularly in The Wall Street Journal, by delivery to the Company
(either by actual delivery or attestation) of already-owned Common Shares either
that you have held for the period required to avoid a charge to the Company’s
reported earnings (generally six (6) months) or that you did not acquire,
directly or indirectly from the Company, that are owned free and clear of any
liens, claims, encumbrances or security interests, and that are valued at Market
Price on the date of exercise. “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your option, shall include
delivery to the Company of your attestation of ownership of such Common Shares
in a form approved by the Company. Notwithstanding the foregoing, you may not
exercise your option by tender to the Company of Common Shares to the extent
such tender would violate the provisions of any law, regulation or agreement
restricting the redemption of the Company’s stock.

(d) By a “net exercise” arrangement pursuant to which the Company will reduce
the number of Common Shares issued upon exercise of your option by the largest
whole number of Common Shares with a Market Price that does not exceed the
aggregate exercise price; provided, however, that the Company shall accept a
cash or other payment from you to the extent of any remaining balance of the
aggregate exercise price not satisfied by such reduction in the number of whole
Common Shares to be issued; provided further, however, that Common Shares will
no longer be outstanding under your option and will not be exercisable
thereafter to the extent that (i) Common Shares are used to pay the exercise
price pursuant to the “net exercise,” (ii) Common Shares are delivered to you as
a result of such exercise, and (iii) Common Shares are withheld to satisfy tax
withholding obligations.

4. WHOLE SHARES. You may exercise your option only for whole Common Shares.

5. SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary contained
herein, you may not exercise your option unless the Common Shares issuable upon
such exercise are then registered under the Securities Act of 1934 as amended
(the “Securities Act”) or, if such Common Shares are not then so registered, the
Company has determined that such exercise and issuance would be exempt from the
registration requirements of the Securities Act. The exercise of your option
also must comply with other applicable laws and regulations governing your
option, and you may not exercise your option if the Company determines that such
exercise would not be in material compliance with such laws and regulations.

6. TERM. You may not exercise your option before it becomes vested and
exercisable or after the expiration of its term. The term of your option
commences on the Commencement Date and, except as provided otherwise in
Section 7(a) of the Plan, expires upon the earliest of the following:

(a) the Expiration Date indicated above;

(b) your termination of employment, in the event your employment is terminated
for Cause;

(c) the Expiration Date indicated above, in the event your employment is
terminated due to your death;

 

3



--------------------------------------------------------------------------------

(d) twelve (12) months following your termination of employment by the Company
without Cause or due to your Disability, by you for Good Reason or upon the
expiration of your employment term following a notice of non-renewal of your
employment agreement by the Company; or

(e) three (3) months following your termination of employment for any reason
other than those specifically enumerated in this Section 6; provided, however,
that (i) if, during any part of the twelve (12) or three (3) month periods set
forth in Sections 6(d) or (e), your option is not exercisable solely because of
the condition set forth in Section 5, your option shall not expire until the
earlier of the Expiration Date or until it shall have been exercisable for an
aggregate period of twelve (12) or three (3) months after termination of your
employment, as applicable.

7. EXERCISE. You may exercise the vested portion of your option during its term
by delivering a notice (in a form designated by the Company) together with the
exercise price to the Company’s Plan administrator, or to such other person as
the Company may designate, during regular business hours, together with such
additional documents as the Company may then require.

8. TRANSFERABILITY.

(a) Restrictions on Transfer. Your option shall not be transferable except by
will or by the laws of descent and distribution and shall be exercisable during
your lifetime only by you; provided, however, that the Company’s Board of
Directors (the “Board”) may, in its sole discretion, permit you to transfer your
option in a manner consistent with applicable tax and securities laws upon your
request.

(b) Domestic Relations Orders. Notwithstanding the foregoing, your option may be
transferred pursuant to a domestic relations order.

(c) Beneficiary Designation. Notwithstanding the foregoing, you may, by
delivering written notice to the Company, in a form provided by or otherwise
satisfactory to the Company, designate a third party who, in the event of your
death, shall thereafter be entitled to exercise your option.

9. CHANGE OF CONTROL. Upon the occurrence of a Change of Control, at the
election of the Company, your option shall either be (i) cancelled in exchange
for a cash payment based in the case of any merger transaction on the price
received by shareholders in the transaction constituting the Change of Control
or in the case of any other event that constitutes a Change of Control, the
Market Price of a Common Share on the date such Change of Control occurs (minus
the applicable exercise price per Common Share) or (ii) converted into options
in respect of the common stock of the acquiring entity (in a merger or
otherwise) on the basis of the relative values of such stock and the Common
Shares at the time of the Change of Control; provided that clause (ii) shall
only be applicable if the common stock of the acquiring entity is publicly
traded on an established securities market on the date on which such Change of
Control is effected.

 

4



--------------------------------------------------------------------------------

10. OPTION NOT A SERVICE CONTRACT. Your option is not an employment or service
contract, and nothing in your option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company,
or of the Company to continue your employment. In addition, nothing in your
option shall obligate the Company, their respective stockholders, boards of
directors or employees to continue any relationship that you might have as an
employee for the Company.

11. COMMON SHARE OWNERSHIP REQUIREMENTS. You agree to comply with, and be
subject to the terms of, any Common Share ownership requirements adopted by the
Company applicable to you, which shall be on the same terms as similarly
situated executives of the Company.

12. WITHHOLDING OBLIGATIONS.

(a) At the time you exercise your option, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “cashless exercise” pursuant to
a program developed under Regulation T as promulgated by the Federal Reserve
Board to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company, if
any, which arise in connection with the exercise of your option.

(b) The Company shall withhold from fully vested Common Shares otherwise
issuable to you upon the exercise of your option a number of whole Common Shares
having a Market Price, determined by the Company as of the date of exercise,
equal to the minimum amount of tax required to be withheld by law (or such other
amount as may be permitted by applicable law and accounting standards). Any
adverse consequences to you arising in connection with such share withholding
procedure shall be your sole responsibility.

13. NOTICES. Any notices provided for in your option or the Plan shall be given
in writing and shall be deemed effectively given upon your receipt or, in the
case of notices delivered by the Company to you, five (5) days after deposit in
the mail, postage prepaid, addressed to you at the last address you provided to
the Company.

14. HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.

15. AMENDMENT. Nothing in this Agreement shall restrict the Company’s ability to
exercise its discretionary authority pursuant to Section 4 of the Plan;
provided, however, that no such action may, without your consent, adversely
affect your rights under your option. Without limiting the foregoing, the Board
(or appropriate committee thereof) reserves the right to change, by written
notice to you, the provisions of this Agreement in any way it may deem necessary
or advisable to carry out the purpose of the grant as a result of any change in
applicable laws or regulations or any future law, regulation, ruling, or
judicial decision, provided that any such change will be applicable only to
rights relating to that portion of the Award which is then subject to
restrictions as provided herein.

 

5



--------------------------------------------------------------------------------

16. MISCELLANEOUS.

(a) The rights and obligations of the Company under your option shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your option.

(c) You acknowledge and agree that you have reviewed your option in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your option and fully understand all provisions of your
option.

(d) This Agreement will be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e) All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation or
otherwise, of all or substantially all of the business and/or assets of the
Company.

17. GOVERNING PLAN DOCUMENT. Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan shall control. The Board (or appropriate
committee thereof) will have the power to interpret the Plan and this Agreement
and to adopt such rules for the administration, interpretation and application
of the Plan as are consistent therewith and to interpret or revoke any such
rules. All actions taken and all interpretations and determinations made by the
Board (or appropriate committee thereof) will be final and binding upon you, the
Company and all other interested persons. No member of the Board (or appropriate
committee thereof) will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.

18. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement will not be included as compensation, earnings, salaries or other
similar terms used when calculating the employee’s benefits under any employee
benefit plan sponsored by the Company except as such plan otherwise expressly
provides. The Company expressly reserves its rights to amend, modify or
terminate any of the Company’s employee benefit plans.

19. CHOICE OF LAW. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the Province of Ontario and the laws
of Canada.

20. SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid.

 

6



--------------------------------------------------------------------------------

Any Section of this Agreement (or part of such a Section) so declared to be
unlawful or invalid will, if possible, be construed in a manner that will give
effect to the terms of such Section or part of a Section to the fullest extent
possible while remaining lawful and valid.

 

7



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF RELEASE AGREEMENT

THIS RELEASE AGREEMENT (the “Release”) is made as of this [    ] day of ,
[        ], 201  , by and between Paul Herendeen (“Executive”) and Valeant
Pharmaceuticals International, Inc. (the “Company”).

FOR AND IN CONSIDERATION of the payments and benefits provided in the Employment
Agreement between Executive and the Company entered into on [DATE], 2016, (the
“Employment Agreement”), Executive, for himself, his successors and assigns,
executors and administrators, now and forever hereby releases and discharges the
Company, together with all of its past and present parents, subsidiaries, and
affiliates, together with each of their officers, directors, stockholders,
partners, employees, agents, representatives and attorneys, and each of their
subsidiaries, affiliates, estates, predecessors, successors, and assigns
(hereinafter collectively referred to as the “Releasees”) from any and all
rights, claims, charges, actions, causes of action, complaints, sums of money,
suits, debts, covenants, contracts, agreements, promises, obligations, damages,
demands or liabilities of every kind whatsoever, in law or in equity, whether
known or unknown, suspected or unsuspected, which Executive or Executive’s
executors, administrators, successors or assigns ever had, now has or may
hereafter claim to have by reason of any matter, cause or thing whatsoever;
arising from the beginning of time up to the date of the Release: (i) relating
in any way to Executive’s employment relationship with the Company or any of the
Releasees, or the termination of Executive’s employment relationship with the
Company or any of the Releasees; (ii) arising under or relating to the
Employment Agreement; (iii) arising under any federal, local or state statute or
regulation, including, without limitation, the Age Discrimination in Employment
Act of 1967, as amended by the Older Workers Benefit Protection Act, Title VII
of the Civil Rights Act of 1964, the Americans with Disabilities Act of 1990,
the Employee Retirement Income Security Act of 1974, and/or the New Jersey Law
against Discrimination, each as amended; (iv) relating to wrongful employment
termination or breach of contract; or (v) arising under or relating to any
policy, agreement, understanding or promise, written or oral, formal or
informal, between the Company and any of the Releasees and Executive; provided,
however, that notwithstanding the foregoing, nothing contained in the Release
shall in any way diminish or impair: (a) any rights Executive may have, from and
after the date the Release is executed, under Section 9(b), 9(c) or 9(d) of the
Employment Agreement, as applicable, (b) any rights to indemnification that may
exist from time to time under the Company’s certificate of incorporation or
articles, or pursuant to the Employment Agreement; (c) any rights Executive may
have to vested benefits under employee benefit plans or incentive compensation
plans of the Company; (d) Executive’s ability to bring appropriate proceedings
to enforce the Release, or (e) any rights or claims Executive may have that
cannot be waived under applicable law (collectively, the “Excluded Claims”).
Executive further acknowledges and agrees that, except with respect to Excluded
Claims, the Company and the Releasees have fully satisfied any and all
obligations whatsoever owed to Executive arising out of his employment with the
Company or any of the Releasees, and that no further payments or benefits are
owed to Executive by the Company or any of the Releasees.

Executive understands and agrees that, except for the Excluded Claims, he has
knowingly relinquished, waived and forever released any and all rights to any
personal recovery in any

 

1



--------------------------------------------------------------------------------

action or proceeding that may be commenced on Executive’s behalf arising out of
the aforesaid employment relationship or the termination thereof, including,
without limitation, claims for backpay, front pay, liquidated damages,
compensatory damages, general damages, special damages, punitive damages,
exemplary damages, costs, expenses and attorneys’ fees. Executive acknowledges
and agrees that Executive has been advised to consult with an attorney of
Executive’s choosing prior to signing the Release. Executive understands and
agrees that Executive has the right and has been given the opportunity to review
the Release with an attorney of Executive’s choice should Executive so desire.
Executive also agrees that Executive has entered into the Release freely and
voluntarily. Executive further acknowledges and agrees that Executive has had at
least twenty-one (21) calendar days to consider the Release, although Executive
may sign it sooner if Executive wishes. In addition, once Executive has signed
the Release, Executive shall have seven (7) additional days from the date of
execution to revoke Executive’s consent and may do so by writing to:
                                         . The Release shall not be effective,
and no payments shall be due hereunder, until the eighth (8th) day after
Executive shall have executed the Release and returned it to the Company,
assuming that Executive had not revoked Executive’s consent to the Release prior
to such date.

Executive agrees never to seek reemployment or future employment with the
Company or any of the other Releasees.

It is understood and agreed by Executive that the payment made to him is not to
be construed as an admission of any liability whatsoever on the part of the
Company or any of the other Releasees, by whom liability is expressly denied.
The Release is executed by Executive voluntarily and is not based upon any
representations or statements of any kind made by the Company or any of the
other Releasees as to the merits, legal liabilities or value of his claims.
Executive further acknowledges that he has had a full and reasonable opportunity
to consider the Release and that he has not been pressured or in any way coerced
into executing the Release. The exclusive venue for any disputes arising
hereunder shall be the state or federal courts located in the State of New
Jersey, and each of the parties hereto irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such a court and any claim that
any such proceeding brought in such a court has been brought in an inconvenient
forum. Each of the parties hereto also agrees that any final and unappealable
judgment against a party hereto in connection with any action, suit or other
proceeding may be enforced in any court of competent jurisdiction, either within
or outside of the United States. A certified or exemplified copy of such award
or judgment shall be conclusive evidence of the fact and amount of such award or
judgment. The Release and the rights and obligations of the parties hereto shall
be governed and construed in accordance with the laws of the State of New
Jersey. If any provision hereof is unenforceable or is held to be unenforceable,
such provision shall be fully severable, and this document and its terms shall
be construed and enforced as if such unenforceable provision had never comprised
a part hereof, the remaining provisions hereof shall remain in full force and
effect, and the court construing the provisions shall add as a part hereof a
provision as similar in terms and effect to such unenforceable provision as may
be enforceable, in lieu of the unenforceable provision.

The Release shall inure to the benefit of and be binding upon the Company and
its respective successors and assigns.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and the Company have executed the Release as of
the date and year first written above.

 

 

   

 

PAUL HERENDEEN     VALEANT PHARMACEUTICALS INTERNATIONAL, INC.

 

 

Signature Page to Herendeen Release Agreement